 In theMatterOfPARAGON RUBBERCO.-AMERICANCHARACTER DOLLCOMPANYandToy & NOVELTYWORKERS ORGANIZING COMMITTEE OFTHE C. I.O.Case No., R-571.-Decided March 17, 1938Rubber Doll Manufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees: refusal by employer to recog-nize petitioning unit as exclusive representative of its employees-UnitAppro-priate for Collective Bargaining:production and maintenance employees exclu-sive of executives, supervisory, clerical, sales and machine shop employees,porter and engineer; two separate corporate entities treated as one employer;ownership, control and labor policies identical; production carried on in samebuilding and in one continuous flow of operations from one company to theother-Election Ordered:to include those individuals laid off where companyanticipates reemployment.Mr. Norman H. Edmonds,for the Board.Mr. Sidney S. Grant,for the Union.Mr. E. G. Schaeffer,of Holyoke, Mass., and,Mr. Jack Wolff,forParagon and American Doll.Mr. Howard S. Friedman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 13, 1937, United Toy and Novelty Workers Local In-dustrial Union No. 643,1 herein called the Union, filed with the Re-gional Director for the First Region (Boston, Massachusetts) a pe-titionalleging that a question affecting commerce had arisenconcerning the representation of employees of Paragon Rubber Cor-poration,2 herein called Paragon, and' American Character Doll Co.,Inc.,3 herein called American Doll, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act. 49 Stat. 449, herein called the Act.1The original petition and Order Directing Investigation and Hearing incorrectlydesignated the Union as "Toy and Novelty woi kers Organizing Committee of the C. I. 02The petition and amended petition incoi i ectly designated Paragon as "ParagonRubber Company, Inc"sThe original petition incorrectly designated American Doll as, "American CharacterDoll Co "'80618-33-, or, v1--323 24NATIONALLABOR RELATIONS BOARDOn December 30, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for.anappropriate hearing upon due notice.On January 11, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon Paragon, AmericanDoll, and the Union.' Pursuant to the notice, a hearing was heldon January 17 and 18, 1938, at Easthampton, Massachusetts, beforeSamuel H. Jaffee, the Trial Examiner duly designated by the Board.The Board and the Union were represented by counsel, while Paragonand American Doll were represented by Mr. E.'G. Schaeffer, presi-dent of Paragon and treasurer of American Doll, and Mr. JackWolff, office manager of both companies.All parties participatedin the hearing and were given full opportunity to be heard, to ex-amine and to cross-examine witnesses, and to introduce evidencebearing on the issues.During the course of the ]nearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESParagon Rubber Corporation and American Character Doll Co.,Inc., are New York corporations with their principal office andfactory at Easthampton, Massachusetts.The two companies form aunified and integrated enterprise for the manufactureand sale of.rubber dolls.The same three persons hold all the offices and direc-torships in both companies, although theirpositionsin the two com-paniesdiffer slightly.All the common voting stock is held equallyby two of these three persons.The finished product is the resultof participation of bothcompanies.Paragon does the initial work,taking the raw materials and working them until they form therough or "raw" parts of the dolls.Then they are transferred toAmerican Doll, which finishes them.The plant is so laid out thatthere is a continuous flow of operations. , The two companies occupythe same building and are separated only by a fire door and fire wall.The twocompanies employ approximately 184 employees,includ-ing production,maintenance,supervisory,officeand sales employees.Each company has its own pay roll, but the entire office force and DECISIONS AND, ORDERS25sales force are employed by American Doll.Whenever necessary, atclerical employee is loaned by American Doll to Paragon.The entire' output of Paragon is sold to American Doll, the pricebeing set by the current market. Thus, all the' selling of the finishedproduct is done by American Doll,salesbeing made through its salesoffice in New York City. Approximately 95 per cent of the finishedproduct is sold outside the State of Massachusetts.Representatives of the companies admitted at the hearing that bothwere engaged in activities affecting interstate commerce.II.THEORGANIZATION INVOLVEDUnited Toy and Novelty Workers Local Industrial Union No. 643is a labor organization affiliated with the Committee for Industrial!Organization.The eligibility requirements of the Union are notclearly disclosed in the record, but it apparently admits to member-ship production and maintenance employees of the two companies.III.THE QUESTION CONCERNING REPRESENTATIONOn October 8 and 11, 1937, the Union sent letters to the companiesclaiming that it represented a majority of the companies' employeesand asking that it be recognized as the bargaining agency for acollective agreement.Upon the failure of the companies to reply,the Union petitioned the Regional office of the Board.Through the(efforts of the Board, several conferences were arranged betweenrepresentatives of the Union and the companies, the last being onNovember 15, 1937, at which time the companies for the first timequestioned the Union's claim that it represented' a majority.A tentative election agreement was drawn up, but no election washeld because the companies insisted that they would not recognizethe Union unless a majority of those eligible to vote cast ballots forthe Union.The Union insisted on its right to bargain if a majorityof those voting chose it as their bargaining agent.At the hearingthe companies denied that the Union represents a majority of theemployees in the appropriate unit.We find that a question has arisen concerning representation ofemployees of the companies.IV.THE EFFECT OF I HE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening 'and obstructing commerceand the free flow of commerce. 26NATIONALLABOR RELATIONS BOARDV.THE APPROPRIATE UNITThe Union claims that all the production and maintenance em-ployees of the two companies, excluding supervisory employees, ex-ecutive employees, clerical employees, salesmen, foremen and fore-ladies, assistant foremen and foreladies, truck drivers, engineers,firemen, watchmen, machine shop employees, and porters, constitutea single appropriate unit for the purposes of collective bargaining.It states that the machine shop employees and engineers are subject,to the- jurisdiction of a different- -labor organization.The record-contains no evidence that such employees -desire" to be included in thebargaining unit.The companies raised no objection to the unitsought by the Union.We have found in Section I above that the two companies form aunified and integrated enterprise with one central control over man-agement and labor policies.We conclude, therefore, that employeesof the two companies should be included within a single bargainingunit.We find that all the production and maintenance employees of thetwo companies, excluding supervisory employees, executive em-ployees, clerical employees, salesmen, foremen and foreladies, assist-ant foremen and foreladies, truck drivers, engineers, firemen, watch-men, machine shop employees, and porters, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the companies the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThere were introduced in evidence at the hearing pay rolls of thecompanies for the week ending October 16, 1937, showing approxi-mately 152 employees within the appropriate unit.The Unionclaimed to represent 96 of the 152 employees.Althoughapplicationcards of the Union were presented at the hearing,only one card wasintroduced in evidence.Opportunity,however, was given representa-tives of the companies to examine the cards and compare the signa-tureswith those on the pay rolls.After such comparison thecompanies raised objection to 47 cards, either on the ground of genu-ineness of signature or on the ground that the person whose nameappeared on the card was not an employee of the companies.Under the circumstances we find that the question concerningrepresentation which has arisen can be resolvedonly bymeans of anelection by secret ballot.All parties indicated willingness to use the pay rolls of the com-panies for the period ending October 16, 1937, to determine eligi- DECISIONS AND ORDERS27bility, subject to certain qualifications.The Union claims that thenames of four persons did not appear on either of such pay rolls,although they were regular employees, and that these four personsshould be allowed to vote.The testimony at the hearing showed thatthe four were in fact regular employees.They shall herein be con-sidered as employed during the pay-roll period ending October 16,1937.There may also be some question as to persons whose namesappeared on the pay rolls but who did not receive pay for the par=titular period.Since the evidence shows such persons to be em-ployees of the companies, they will be eligible to vote.The com-panies seek to exclude from voting a number-of persons laid off afterOctober 16, 1937, because of a seasonal slump in business, who havefound employment elsewhere.The evidence indicates, however, thatthe companies anticipate the reemployment of such persons whenbusiness again picks up.We feel, therefore, that such persons shouldbe considered as -retaining the status of employees who have beenlaid off but not discharged.Subject to the above explanation, those eligible to vote will there-fore be the employees of the companies within the appropriate unitduring the pay-roll period ending October 16, 1937, excluding those,who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Paragon Rubber Corporation and Ameri-can Character Doll Co., Inc., Easthampton, Massachusetts, withinthemeaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The production and maintenance employees of the companies,exclusive of supervisory employees, executive employees, clerical em-ployees, salesmen, foremen and foreladies, assistant foremen and fore-ladies, truck drivers, engineers, firemen, machine shop employe@sand porters, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National`Labor Relations Board by -Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it ishereby 28NATIONALLABOR RELATIONS BOARD-DIRECTED that, as part of the investigation ordered by the Board'to ascertain representatives for the purposes of collective bargainingwith Paragon Rubber Corporation and American Character DollCo., Inc., Easthampton, Massachusetts, an election by secret ballotbe conducted within fifteen (15) days from the date of this Direction,under the direction and supervision of the Regional, Director for theFirst Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all the production and maintenance em-ployees of Paragon Rubber Corporation and American CharacterDoll Co., Inc., during the pay-roll period ending October 16, 1937,excluding supervisory employees, executive employees, clerical em-ployees, salesmen, foremen and foreladies, assistant foremen andforeladies, truck drivers, engineers, firemen, machine shop employeesand porters, and exclusive of those who have quit or been dischargedfor cause between that period and the date of the election, to deter-mine whether or not they desire to be represented by United Toy andNoveltyWorkers Local Industrial Union No. 643 for the purposesof collective bargaining.MR. EDWIN S.SMITHtook no part in the consideration of the aboveDecisionand Directionof Election.